Order entered September 5, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01124-CV
                                     No. 05-14-01125-CV

IN RE CRAIG WATKINS, CRIMINAL DISTRICT ATTORNEY OF DALLAS COUNTY,
                           TEXAS, Relator

                Original Proceeding from the 292nd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. F13-00257-V
                           Trial Court Cause No. F13-54696-V

                                           ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We DENY as unnecessary relator’s motion for leave to file his petition for writ of

mandamus. TEX. R. APP. P. 52.1. We DENY as moot relator’s motion for temporary relief. We

ORDER relator to bear the costs of this original proceeding.


                                                     /s/   DOUGLAS S. LANG
                                                           JUSTICE